Citation Nr: 0728862	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, 
including due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1966 to 
February 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In July 2007 the veteran testified at a Central Office Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a skin disorder due to 
active duty service.  As the veteran served in Vietnam, there 
is a legal presumption that he was exposed to herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii).  The veteran may be 
granted service connection on presumptive basis if his skin 
disorder is among the diseases associated with exposure to 
herbicide agents under 38 C.F.R. § 3.309(e), however if he 
does not have a disorder on this list, he is not precluded 
from establishing service connection by way of proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

Shortly after separation from service, an October 1969 VA 
medical record revealed that the veteran complained of a 
rash, including on his chest area.  The diagnosis was tinea 
versicolor.  The veteran was last afforded a VA Agent Orange 
examination in March 1985 during which he complained of 
rashes on his face, hands and infection on hair follicles.  
Physical examination revealed no rash at that time.  During 
his July 2007 Board hearing, the veteran testified that he 
regularly has outbreaks on his hands, feet and back, ranging 
in duration from 4 to 6 weeks.  Thus under the circumstances 
of this case, a remand is in order for a contemporaneous VA 
examination to determine the etiology of the veteran's 
claimed skin disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed skin disorder.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
clinical and any special test findings 
should be clearly reported.  The examiner 
should provide all pertinent diagnoses.  
After reviewing the claims file (to 
specifically include service medical 
records) and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current skin disorder is related 
to service, to include but not limited to 
Agent Orange exposure.  A detailed 
rationale for all opinions expressed 
should be furnished.
    
2.  After completion of the above, and 
any other development deemed necessary, 
the RO should review the expanded record 
and determine if the benefit sought can 
be granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



